Citation Nr: 1040491	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  06-38 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for a 
service-connected lower back disability, to include the issue of 
entitlement to a disability rating in excess of 10 percent prior 
to October 2006. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from May 1992 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued in March 2006 and March 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  

In September 2010, the Board received evidence submitted by the 
Veteran, including the Veteran's statement and VA and private 
treatment records; however,  the Veteran did not submit an 
accompanying waiver of initial RO review of this evidence.  In 
his statement, the Veteran documented the history of his lower 
back disability and asserted that the treatment records submitted 
in conjunction with his statement were already of record (and 
were submitted as evidence documenting his reported history of 
his lower back disability).  A review of the evidence submitted 
by the Veteran reflects that many of his submitted treatment 
records are duplicative of evidence already of record and that 
the new treatment records do not reflect evidence that is 
contemplated by the applicable rating criteria.  Moreover, while 
the Veteran's statement was not previously of record, the 
symptoms reported in that statement were previously reported by 
the Veteran, as reflected in treatment records and examination 
reports already of record.  Thus, the Board finds that there is 
no prejudice in adjudicating this appeal without first remanding 
the claim to the RO for initial review of this newly submitted 
evidence.


FINDINGS OF FACT

1.  The evidence of record prior to October 2006 fails to reflect 
that the Veteran has forward flexion of the thoracolumbar spine 
of 60 degrees or less, a combined range of motion of the 
thoracolumbar spine of 120 degrees or less, or an abnormal gait 
or any abnormal spinal contour.


2.  The evidence of record from October 2006 forward reflects 
that the Veteran has demonstrated at least 40 degrees of forward 
lumbar flexion on range of motion testing, and no evidence has 
been presented to suggest that the Veteran's thoracolumbar spine 
is ankylosed.

3.  No evidence has been presented reflecting that the Veteran 
has been prescribed bed rest to treat incapacitating episodes of 
back pain.

4.  The medical evidence demonstrates that the Veteran has mild 
radiculopathy of the bilateral lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
orthopedic manifestations of a lumbar spine disability, currently 
evaluated as 20 percent disabling, to include the issue of an 
evaluation in excess of 10 percent prior to October 2006, have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 
4.7, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Codes 5243 (2009).

2.  The criteria for a separate 10 percent rating for 
radiculopathy of the left lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8520 (2009).

3.  The criteria for a separate 10 percent rating for 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.124a, Diagnostic Code 8520 (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Additionally, for an increased rating claim, § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to substantiate 
the claim, the evidence must show a worsening or increase in 
severity of the disability, and the effect that such worsening or 
increase has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by demonstrating a 
noticeable worsening or increase in severity of the disability 
and the effect that worsening has on employment and daily life 
(such as a specific measurement or test result), VA must provide 
at least general notice of that requirement.  VA must also 
provide examples of the types of medical and lay evidence that 
the claimant may submit (or ask the Secretary to obtain) that are 
relevant to establishing entitlement to increased compensation.  
Id.

In the instant case, VA's notice requirements were satisfied by a 
letter issued in December 2005, which advised the Veteran that he 
must show that disability had increased in severity to warrant an 
increased disability rating, and which was sent prior to the 
initial adjudication of the Veteran's claim.  Additionally, a 
January 2009 letter specifically explained the criteria for an 
increased rating pursuant to the applicable rating criteria, and 
the Veteran's claim was subsequently readjudicated, as reflected 
by a March 2009 supplemental statement of the case.  Further, the 
Veteran discussed the symptoms of his lower back disability 
during his VA examinations, and the Veteran has been represented 
by a Service Organization throughout the instant rating period.  
Accordingly, the Board concludes that any errors regarding the 
timing or content of the notice provided to the Veteran are 
deemed harmless.

The Board also finds that all relevant facts have been properly 
developed and that all available evidence necessary for equitable 
resolution of the issue decided on appeal has been obtained.  The 
Veteran's VA and private treatment records have been obtained, 
and he was afforded two VA examinations during the pendency of 
the instant appeal.  The Veteran was also offered an opportunity 
to testify at a hearing before the Board, but he declined.  For 
the foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the Veteran's claim.  Therefore, no further 
assistance to the Veteran with the development of evidence is 
required.

Increased Rating Claim

The Veteran contends that the current severity of his lower back 
disability entitles him to a rating in excess of 20 percent, and 
that prior to October 2006 (the effective date of his 20 percent 
rating), the severity of his lower back disability entitled him 
to a rating in excess of 10 percent.

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be 
viewed in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Examination reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of a veteran working or seeking 
work.  38 C.F.R. § 4.2.  Where there is a question as to which of 
two disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Back disabilities are rated under either the General Rating 
Formula for Diseases and Injuries of the Spine or the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever would result in a higher rating.  38 C.F.R. § 
4.71a (2009).  

Diagnostic Code 5243 indicates a 10 percent rating is assigned 
when intervertebral disc syndrome causes incapacitating episodes 
with a total duration of at least 1 week, but less than 2 weeks, 
during the past 12 months; a 20 percent rating is assigned when 
intervertebral disc syndrome causes incapacitating episodes with 
a total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months; and a 40 percent rating is assigned 
when intervertebral disc syndrome causes incapacitating episodes 
having a total duration of at least 4 weeks, but less than 6 
weeks, during the past 12 months.  

An incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

In this case, while the Veteran reported during his 2009 VA 
examination that he has had numerous incapacitating episodes of 
back pain, it appears that the Veteran was characterizing his 
back pain flare-ups as incapacitating episodes, not that he has 
been prescribed bed rest to treat incapacitating episodes of 
intervertebral disc syndrome.  Moreover, no such prescription is 
noted in the Veteran's treatment records or examination reports.  
Therefore, since the evidence does not show the Veteran meets the 
definition of an "incapacitating episode," it is more 
advantageous to him to evaluate his service-connected back 
disability under the General Rating Formula for Diseases and 
Injuries of the Spine.

Regarding the orthopedic manifestations of a lower back 
disability, a 20 percent rating is assigned when forward flexion 
of the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees; when the combined range of motion of the 
thoracolumbar spine is not greater than 120 degrees; or when 
muscle spasm or guarding is severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating is 
assigned when forward flexion of the thoracolumbar spine is 30 
degrees or less; or when there is favorable ankylosis of the 
entire thoracolumbar spine.

The rating criteria define normal range of motion for the various 
spinal segments for VA compensation purposes.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral flexion 
are zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion are the maximum that can be used for calculation of 
the combined range of motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note (2) 
(2009).  

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, are evaluated separately under an appropriate 
diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (1) (2009).  

In that regard, Diagnostic Code 8520 states that 10, 20, 40, or 
60 percent disability ratings are assigned for mild, moderate, 
moderately severe, or severe incomplete paralysis of the sciatic 
nerve, and an 80 percent rating is assigned for complete 
paralysis of the sciatic nerve.  

It is noted, however, that the regulations regarding back 
disabilities were written to take pain and other symptoms into 
account.  Therefore, an evaluation based on pain alone would not 
be appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic sections of 
the rating schedule.  See 68 Fed. Reg. 51,455 (Aug. 27, 2003).  

The relevant evidence of record includes the Veteran's VA and 
private treatment records, VA examination reports, and lay 
evidence, including statements submitted by the Veteran, his 
spouse, and his employer.  

VA treatment records from October 2004 and May 2005 reflect 
assessments of chronic lower back pain, and VA treatment records 
from November 2005 reflect the Veteran's report of experiencing 
pain shooting from his hip to his heal and a tingling sensation 
in his buttocks.

The Veteran was afforded a VA spinal examination in December 
2005, during which he reported experiencing muscles spasms in his 
back almost daily and occasional pain radiating down the 
posterior aspect of his left leg to his knee.  The examiner 
reviewed the Veteran's VA treatment record and stated that there 
had been no incapacitating episodes requiring prescribed bed rest 
in the year prior to the examination.  During the physical 
examination portion of the evaluation, the examiner noted that 
the Veteran walked with a normal gait and was able to rise, sit, 
and ascend and descend from the examination table with ease.  The 
examiner further noted that no paraspinal tenderness or lordosis 
was evident.  On range of motion testing, the Veteran 
demonstrated extension from 0 to 30 degrees, flexion from 0 to 90 
degrees, and left and right lateral bending from 0 to 30 degrees, 
with no increased limitation of motion due to weakness, 
fatigability, or incoordination during the examination.  The 
Veteran also demonstrated negative results on straight leg 
raising testing, and his motor, sensory, and reflex testing was 
all noted to be normal, as well.  The examiner stated that the 
Veteran's spinal examination revealed essentially normal results 
and accordingly diagnosed the Veteran with arthralgia and 
mechanical back pain.  

In a statement submitted in April 2006, the Veteran asserted that 
his back spasms were not evident during his recent VA examination 
due to the prescription medication that he was taking to treat 
his back pain and that he was able to flex to 90 degrees only 
because the motion was passively induced and was not therefore 
reflective of his active range of motion.  The Veteran further 
reported that due to the severity of his lower back disability, 
he changed vocations four years prior to the time of this 
statement (in approximately 2002) and is now employed in a 
sedentary position.  

A May 2006 VA treatment record reflects a finding of tenderness 
in the Veteran's mid-lower spine, with normal results on straight 
leg testing and knee and ankle jerk testing.  An October 2006 VA 
treatment record reflects the Veteran's report of continued back 
pain, and the treating medical professional noted that the 
Veteran's extension was limited by 50 percent and that Veteran's 
flexion was limited to 60 degrees.

A January 2007 MRI of the Veteran's lumbar spine was interpreted 
to reveal broad-based disc bulges at L-4-L5 and L5-S1 with mild 
spinal canal stenosis.  A March 2007 VA treatment record reflects 
that the Veteran reported radicular pain and requested an 
epidural block to treat his symptoms.  A physical examination 
conducted at this time revealed that the Veteran had tenderness 
of lower lumbar midline and left paraspinal muscles, that his 
extension and flexion were assessed as 75 percent of the normal 
ranges but that he evidenced normal ranges of side bending.  
Additionally, the Veteran demonstrated normal results on sensory, 
reflex, and straight leg raises testing.  A May 2007 private 
treatment record reflects the Veteran's report of experiencing 
numbness, tingling, and burning sensations radiating up his back 
from to his lower extremity to the knee, on the right more than 
the left, and related diagnoses of low back pain and lumbar 
radiculopathy.  May 2007 VA treatment records reflect that the 
Veteran received an epidural injection to treat his back pain, 
after which he reported experiencing worsening radicular pain.  
Straight leg raises testing conducted after the Veteran's 
epidural injection were positive, with a pulling sensation 
reported in the left lower back.  

A June 2007 VA treatment record reflects the Veteran's report 
that while his radicular symptoms had improved, he was 
experiencing increased muscle spasms since his epidural 
injection.  The Veteran denied experiencing any numbness, 
weakness, or incontinence at this time.  On physical examination, 
the Veteran reported tenderness of his paraspinal muscles, but 
the Veteran's gait was noted as normal, and straight leg raises 
testing was negative.  The Veteran was diagnosed with chronic 
lower back pain and spondylosis.  

A June 2007 private evaluation of the Veteran's lower back 
disability reflects the Veteran's report of experiencing back 
pain and episodic back spasms, lasting up to four days, as well 
as left leg pain shooting to his left toe.  Subsequent private 
treatment records from October 2007, January 2008, and April 2008 
reflect the Veteran's reports of experiencing lower back pain, 
and an October 2008 private treatment record notes the Veteran's 
report of experiencing pain shooting from his left leg.

In statements received in February 2009, the Veteran's employer 
reported that he had taken 99.5 hours of sick leave in 2008, and 
in a separate statement, the Veteran reported that he had taken 
an additional 20 hours of annual leave due to his lower back 
disability.  The Veteran also reported the numerous prescription 
medications he takes to treat his lower back disability.  In her 
submitted statement, the Veteran's spouse recounted her 
observation of the effect that the Veteran's lower back 
disability has caused on his daily life, stating that the Veteran 
has difficulty climbing stairs, is unable to sit for long periods 
of time, can no longer walk quickly or for long periods of time, 
and often requires the help of herself and their children, such 
as when putting on his shoes.

The Veteran was afforded a second VA spinal examination in 
February 2009, during which the Veteran reported experiencing 
constant low back pain with shooting pain down his left leg to 
the center of his back, with severe weekly flare-ups of his lower 
back pain lasting from three to seven days.  (The Veteran also 
reported experiencing approximately 60 "incapacitating 
episodes" of back pain in the year prior to the time of the 
examination; however, these reported episodes appear to be 
characterizations of his flare-ups of back pain, as there is no 
evidence of record suggesting that the Veteran has had an 
incapacitating episode of his lower back disability as defined 
for VA purposes, namely that he has been prescribed bed rest to 
treat his lower back disability.)  The Veteran reported no 
history of urinary or bowel incontinence, numbness, paresthesia, 
leg or foot weakness, falls, or unsteadiness.  The Veteran 
further reported that he had been employed in his current 
sedentary position for seven years prior to the time of the 
examination, and that he had missed approximately three weeks of 
work due to his lower back disability in the year prior to the 
examination.  

On physical examination, the Veteran was observed to have an 
antalgic gait but no abnormal spinal curvature.  The Veteran 
reported tenderness of his paraspinal muscles, but no 
abnormalities were noted on sensory and reflex testing.  The 
Veteran's motor examination also noted no abnormalities, with the 
exception of bilateral knee extension recorded as 4/5.  On range 
of motion testing, the Veteran demonstrated flexion from 0 to 40 
degrees, extension from 0 to 10 degrees, left and right lateral 
flexion from 0 to 10 degrees, and left and right lateral rotation 
from 0 to 15 degrees.  The examiner noted that there was 
objective evidence of pain on active range of motion testing as 
well as following repetitive testing; however, there was no 
additional limitation of motion after repetitions of range of 
motion testing.  The examiner further noted that Lasegue's 
testing (straight leg raising) was positive bilaterally.  The 
examiner diagnosed the Veteran with mild degenerative disc 
disease of the lumbar spine with associated central canal 
stenosis of L4-L5 and stated that the Veteran's lower back 
disability did not have any significant effects on his current 
occupation.

In a statement received by the Board in September 2010, the 
Veteran again reported that he had difficulty performing such 
activities as getting out of bed and putting on his shoes and 
that he noticed an increase in the severity of his lower back 
disorder after receiving an epidural injection from VA medical 
providers in 2007.  

The Board notes that the neither the Veteran nor his 
representative have asserted that the Veteran's lower back 
disability has increased in severity since the time of his 2009 
VA examination.

Turning first to the medical evidence of record prior to October 
5, 2006 (the date the Veteran's 20 percent disability rating 
became effective), the Board does not find that the evidence 
reflects a basis for awarding a disability rating in excess of 10 
percent for the orthopedic manifestations of the Veteran's lower 
back disability.   The evidence from this rating period reflects 
that the Veteran demonstrated 90 degrees of forward flexion, we 
well as full ranges of extension and left and right lateral 
flexion.  While there are no measurements reflecting the 
Veteran's ranges of lateral rotation during this rating period, 
the combined ranges of motion for the Veteran's flexion, 
extension, and left and right lateral flexion total 180 degrees, 
which far exceeds the 120 degrees of combined rotation that would 
allow the assignment of an increased rating.  

The Board acknowledges the Veteran's contention that the range of 
flexion measurement from the VA examination conducted during this 
rating period was produced based on passive, as opposed to 
active, range of motion testing.  However, the VA examination 
report does not specify that the ranges of motion were passively 
induced, and a review of the record reflects that these 2005 VA 
examination range of flexion findings were consistent with the 
Veteran's flexion recorded during an earlier (2003, prior to the 
current claim) VA examination, as both examination reports 
reflect that the Veteran demonstrated 90 degrees of flexion.  
Thus, the Board finds the range of flexion recorded during the 
Veteran's 2005 VA examination is probative for rating purposes.  

Furthermore, prior to October 2006, the Veteran was not noted to 
have either an abnormal gait or any abnormal spinal curvature.  
Thus, given the medical evidence of record, an increased rating 
for the orthopedic manifestations of the Veteran's lumbar spine 
disability prior to October 2006 is not warranted.

Turning next to the period from October 2006 forward, the Board 
does not find that the evidence reflects a basis for awarding a 
rating in excess of 20 percent for the orthopedic manifestations 
of the Veteran's lower back disability.  
The medical evidence of record fails to establish that the 
Veteran's lumbar spine flexion is limited to 30 degrees or less 
or that the Veteran has favorable ankylosis of the entire 
thoracolumbar spine.  Rather, the Veteran has demonstrated at 
least 40 degrees of forward flexion during the instant rating 
period, and neither the Veteran's VA examinations nor treatment 
records reflect any findings that the Veteran's spine is 
ankylosed.   Thus, the evidence of record fails to reflect a 
basis for awarding a rating in excess of 20 percent for the 
orthopedic manifestations of the Veteran's lower back disability 
after October 2006.  

With regard to any neurologic manifestations of the Veteran's 
lower back disability, the evidence of record from the entire 
rating period reflects that the Veteran has reported pain 
radiating to both lower extremities on numerous occasions during 
the instant rating period.  Specifically, the Veteran reported 
pain radiating to his left lower extremity in November 2005, 
December 2005, March 2007, May 2007, June 2007, October 2008, and 
February 2009, and pain radiating to both lower extremities (with 
the right greater than the left) in May 2007, at which time a 
diagnosis of lumbar radiculopathy was noted.  Moreover, the 
Veteran has demonstrated objective evidence of a neurological 
impairment, as evidenced by positive straight leg raises testing 
on the left in May 2007 and bilaterally in February 2009.  Given 
this evidence of the Veteran's reports of pain and numbness 
radiating to his lower extremities and the objective evidence and 
medical diagnosis to substantiate the Veteran's reports, the 
Board finds that a separate evaluation for radiculopathy of the 
bilateral lower extremities is warranted.  However, the Board 
notes that there is no evidence to suggest that the Veteran's 
radiculopathy is any more than mild in severity.  The Veteran has 
reported that his radiculopathy occurs only occasionally, and 
there has been no bowel or bladder incontinence reported.  
Furthermore, neurologic testing was generally normal at his 2005 
and 2009 VA examinations.  As such, 10 percent ratings, but no 
more, are assigned for radiculopathy of the bilateral lower 
extremities.  
 
The Board has also considered whether a higher disability 
evaluation is warranted on the basis of functional loss due to 
pain or due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, strength, 
speed, coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it is 
due to pain.  38 C.F.R. § 4.40.  A part that becomes painful on 
use must be regarded as seriously disabled.  Id.; see also 
DeLuca.  The Veteran has indicated that he experiences pain when 
engaging in daily activities such as climbing stairs or putting 
on his shoes, as well as during periods of prolonged standing or 
walking, and he has reported daily flare-ups of lower back 
disability.  However, the 2005 VA examiner noted no evidence of 
increased limitation of motion due to weakness, fatigability, or 
incoordination during the examination, and the Veteran's recorded 
ranges of motion during this examination were normal for VA 
purposes.  Furthermore, the 2009 VA examiner specifically found 
that repetitive range of motion testing failed to reveal any 
additional loss of motion due to pain or other factors.  While 
the Veteran undoubtedly does experiences frequent flare-ups of 
his lower back disability, the Board finds that in light of the 
objective medical evidence of record, the Veteran's current level 
of impairment is contemplated by his 10 percent rating prior to 
October 2006 and current 20 percent rating for his lower back 
disability orthopedic manifestations, as well as the 10 percent 
ratings assigned herein for his neurologic symptoms.  

The Board specifically acknowledges its consideration of the lay 
evidence of record when promulgating this decision, including the 
Veteran's reports of chronic back pain, occasional sciatica, and 
daily flare-ups of back pain, and the Veteran's spouse's 
statement reflecting her observations of the effect of the 
Veteran's lower back disability on his daily activities.   The 
Board also acknowledges the Veteran's reports of missing work due 
to his lower back disability and his employer's statement 
reflecting the amount of sick leave the Veteran requested in 2008 
(although not specifying the reasons for the sick leave 
requests).  The Board further acknowledges that lay persons are 
competent to report their observations of the Veteran's lower 
back impairment and that the Veteran is competent to report his 
lower back symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 
(1994) (a lay person is competent to report symptoms based on 
personal observation when no special knowledge or training is 
required).  Indeed, the Board's award of benefits for the 
neurological manifestations of the Veteran's lower back 
disability is predicated, in part, on his reports of radiating 
back pain.  However, the objective medical evidence of record, 
including range of motion studies and objective physical 
examination findings, do not support a basis for awarding a 
rating in excess of that which is currently assigned.  

The Board has also considered whether a referral for an 
extraschedular evaluation is warranted with regard to the 
Veteran's lower back disability increased rating claim.   The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disabilities at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996); Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability levels and symptomatology and 
provides for additional or more severe symptoms with regard to 
both disabilities than is currently shown by the evidence; thus, 
the Veteran's lower back disability picture is contemplated by 
the rating schedule, and the assigned schedular evaluation is, 
therefore, adequate.  Consequently, referral for extraschedular 
consideration is not warranted.

Furthermore, as the evidence of record fails to reflect the 
Veteran is currently unemployed, consideration of the Veteran's 
eligibility for a total disability rating based on individual 
unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. 
App. 447 (2009), citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 
2009).






ORDER

An increased disability rating for a lower back disability, 
currently evaluated as 20 percent disabling, to include an 
evaluation in excess of 10 percent prior to October 2006, is 
denied.

A separate 10 percent rating for radiculopathy of the left lower 
extremity is granted.

A separate 10 percent rating for radiculopathy of the right lower 
extremity is granted.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


